Title: Houdon: Proposal I
From: Houdon, Jean Antoine
To: 



[ca. July 1789?]

Mr. Houdon requires for the execution of an Equastrian Statue of General Washington in Bronze the Sum of £1,000,000 and the Pedestal in Marble and the term of eight years from the present instant for the finishing of it, in Case the bargain Shou’d be Signed by both party’s in the Course of the present year.
The price being agreed on he Submits the distribution of the payments to the Convenience of the Congress Submitting however to their Consideration that the heaviest part of the expence Will fall upon him in the first years.
He thinks he ought to recommend to have the work performed in two Separate Casts. That is the General in one Cast and the horse in another. Since this Method would not be any prejudice to the uniformity of the work which on the Contrary would be benefitted in every part, as well in its execution as in its Solidity and facility of transporting it. Mr. Houdon insists the rather upon this point from the experience he and his workmen have acquired in their endeavours to perfect themselves, as he Know of no founders at present equal in ability to those which he has himself instructed at a great expence during 18 years, those who were employed for the Equestrian Statue of Louis 15, being now dead.
